DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e. process). Claims 11-19 are drawn to a system which is within the four statutory categories (i.e. machine).   Claim 20 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 11 and 20 recite:
“receiving a plurality of healthcare orders, wherein each of the healthcare orders identifies a respective patient of a plurality of patients and comprises one or more attributes of a medication, or for providing the medication to a patient; 
receiving parameters associated with a plurality of healthcare devices, and with providing a medication for a patient but do not include data identifying the patient; 

generating, for each respective healthcare device, an association between the respective healthcare device and at least one patient identified from the one or more orders correlated with the respective healthcare device during the searching”-claim 1,
“providing, to a first healthcare device instructions related to a patient identified from the one or more orders correlated with the first healthcare device during the searching”-claims 11 and 20 (in addition to claim 1).
These limitations correspond to an abstract idea of certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic computing device (one or more processors) and generic network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
The dependent claims also recite certain methods of organizing human activities, such as user following rules to correlate the medical devices with the orders and generating as association between the medical device and the patient. In particular, the following limitations are directed to an abstract idea:
Claims 2 and 12- generating an association for each respective healthcare device comprises generating one or more data structures comprising associations between each of the plurality of healthcare devices and at least one patient of the plurality of patients, and storing the one or more data structures in a memory device,
Claim 3- providing, to each of the plurality of healthcare devices, an indication of a respective patient the plurality of patients associated with each of the plurality of healthcare devices in the one or more data structures,
Claims 6 and 15- determining, as part of the correlating, that a set of parameters corresponding to the first healthcare device correlates to multiple healthcare orders for multiple patients; and providing, to the first healthcare device, an indication of each patient of the plurality of patients identified by the multiple medical orders,
Claims 7 and 16- providing to the first healthcare device, a listing of at least one patient identified from the one or more orders correlated with the first healthcare device during the searching,
Claims 8 and 17- associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the searching; programing the first healthcare device to provide a medication according to the additional order,
Claims 9 and 18- verifying that the additional order is appropriate for the selected patient based on the additional order attributes of the additional order and a profile of the patient of the plurality of patients,
Claims 10 and 19- receiving an additional order associated with the selected patient, the additional order not identifying the first healthcare device; associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the searching; receiving a list of programming parameters for the first healthcare device; determining, based on the received programming parameters, whether the additional order includes attributes that can be programmed into the first healthcare device; programming first healthcare device to provide a medication according to the additional order 
Claims 4-5, 13-14 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 4-5, 13-14 recite the same abstract idea. Claims 4-5, 13-14 describe further limitations regarding the basis for correlating healthcare devices with orders and generate association between the healthcare device and the patient. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a network”, “healthcare devices”, “a memory”, “one or more processors”, “a memory storing operating instructions thereon; and one or more processors configured to execute the instructions and perform operations”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processor and the memory in the claim limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of correlation information based on received parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The processor and memory described in the current specification as generic devices. For instance, the current specification recites “Electronic system 700 can be a server, computer, phone, 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data from/to a network, storing data in a memory and providing over a network, instructions (data), and these are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating and generating data based on the received data and using rules/instructions amount to no more than mere instructions to apply the exception using a generic computer component. The processor and memory described in the current specification as generic devices. For instance, the current specification recites “Electronic system 700 can be a server, computer, phone, PDA, a tablet computer, a television with one or more processors embedded therein or coupled thereto, or generally any electronic device.” In par. 75. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis et al. (hereinafter Silkaitis) (US Patent No. 9,123,077 B2) in view of Martucci et al. (hereinafter Martucci) (US Patent. No. 8,234,128 B2).
As per claim 1, Silkaitis discloses a method for associating patients with a devices, the method comprising:
receiving a plurality of healthcare orders, wherein each of the healthcare orders identifies a respective patient of a plurality of patients and comprises one or more attributes of a medication, or for providing the medication to a patient (Silkaitis; abstract, col. 2, line 40 to col. 3, line 3, fig. 4); 
receiving, over a network, parameters associated with a plurality of healthcare devices, and with providing a medication for a patient (Silkaitis; col. 9, lines 42-60 and col. 10, line 33 to col. 11, line 3); 
correlating each respective healthcare device of the plurality of healthcare devices with one or more orders of the plurality of healthcare orders based on a search of the plurality of healthcare orders and matching a set of the received parameters associated with the respective healthcare device to the one or more attributes of the one or more orders (Silkaitis; col. 9, lines 42-60 and col. 10, line 33 to col. 11, line 3); 
generating, for each respective healthcare device, an association between the respective healthcare device and at least one patient identified from the one or more orders correlated with the respective healthcare device during the searching (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60); 
storing the association for each respective healthcare device in a memory (Silkaitis; col. 8, line 66 to col. 9, line 7); and 
(Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33).

Silkaitis fails to expressly teach receiving, over a network, parameters associated with a plurality of healthcare devices providing a medication for a patient but do not include data identifying the patient”. However, this feature is well known in the art, as evidenced by Martucci.
In particular, Martucci teaches “The present invention provides a system and method for comparing medical device settings to orders within a healthcare system.” In col. 2, lines 3-5, “The medical device has a communication interface for transmitting data relating to operational parameters of the medical device. The first computer has a communication interface for receiving the data relating to the medical device's operational parameters and for receiving data relating to a medication order. The first computer further has a memory for storing the data, a processor for comparing at least one of the operational parameters sent from the medical device to at least a portion of the order, and a transmitter for transmitting a comparison result signal of the comparison results to the remote computer…a method for comparing medical device settings to orders within a healthcare system is provided. The method comprises the steps of: transmitting data relating to programmed settings from the medical device to a first computer; storing the data relating to settings in the memory of the first computer; storing data relating to an order in a memory of the first computer; comparing data from at least one of the settings sent from the medical device to data from at least a portion of the order; and, transmitting a comparison result signal to the remote computer.” in col. 2, lines 7-29, “According to another embodiment, the method comprises linking a patient identifier and an order identifier, and further linking a pumping channel with the patient identifier and the order identifier. When a link between the patient identifier and the order identifier is not established the system precludes a comparison of the data transmitted from the medical device.” In col. 2, lines 30-35.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Martucci with the motivation of comparing medical device settings to orders within a healthcare system (Martucci; col. 2, lines 3-5).

As per claim 2, Silkaitis discloses the method of claim 1, wherein generating an association for each respective healthcare device comprises generating one or more data structures comprising associations between each of the plurality of healthcare devices and at least one patient of the plurality of patients, and storing the one or more data structures in a memory device (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60).

As per claim 3, Silkaitis discloses the method of claim 2, further comprising: providing, to each of the plurality of healthcare devices, an indication of a respective patient the plurality of patients associated with each of the plurality of healthcare devices in the one or more data structures; and receiving, from each healthcare device of the plurality of healthcare devices, a confirmation of whether each of the plurality of the healthcare devices is programmed to provide a medication to the one of the respective patient associated with the healthcare device in the one or more data structures (Silkaitis; col. 9, lines 42-60).

As per claim 4, Silkaitis discloses the method of claim 1, wherein the plurality of healthcare devices include a medication dispensing device or an infusion device (Silkaitis; col. 7, lines 47-54).

As per claim 5, Silkaitis discloses the method of claim 1, wherein at least one of the attributes of one of the plurality of healthcare orders comprises at least one of an amount of an item to be dispensed, a time when the item is to be dispensed, or a rate at which the item is to be dispensed (Silkaitis; col. 15, lines 20-40).

As per claim 6, Silkaitis discloses the method of Claim 1, further comprising: determining, as part of the correlating, that a set of parameters corresponding to the first healthcare device correlates to multiple healthcare orders for multiple patients; and providing, to the first healthcare device, an indication of each patient of the plurality of patients identified by the multiple medical orders; and receiving, from the medication dispensing device, a selection of one of the plurality of patients; and correlating the first healthcare device with the healthcare order of the plurality of healthcare orders that identifies the patient (Silkaitis; col. 15, lines 20-40, col. 21, lines 31-59).

As per claim 7, Silkaitis discloses the method of Claim 1, further comprising: providing, over the network, to the first healthcare device, a listing of at least one patient identified from the one or more orders correlated with the first healthcare device during the searching; receiving, over the network, a selected patient from the listing provided to the first healthcare device, wherein the instructions provided to the first healthcare device are related to the selected patient (Silkaitis; col. 6, lines 20-23, col. 8, line 66 to col. 9, line 7).

As per claim 8, Silkaitis discloses the method of Claim 7, further comprising: receiving an additional order associated with the selected patient, the additional order not identifying the first healthcare device; associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the (Silkaitis; col. 2, line 59 to col. 3, line 3).

As per claim 9, Silkaitis discloses the method of Claim 8, wherein the additional order comprises a plurality of additional order attributes, and further comprising: verifying that the additional order is appropriate for the selected patient based on the additional order attributes of the additional order and a profile of the patient of the plurality of patients (Silkaitis; col. 2, line 59 to col. 3, line 3).

As per claim 10, Silkaitis discloses the method of Claim 8, further comprising: 
receiving an additional order associated with the selected patient, the additional order not identifying the first healthcare device; 
associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the searching (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60); 
receiving a list of programming parameters for the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); 
determining, based on the received programming parameters, whether the additional order includes attributes that can be programmed into the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); 
programming first healthcare device to provide a medication according to the additional order responsive to determining that the additional order includes attributes that can be programmed into the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); and 
(Silkaitis; col. 14, lines 11-34, col. 20, lines 45-56).

As per claims 11-19, they are system claims which repeat the same limitations of claims 1-2, 4-10, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Silkaitis and Martucci disclose the underlying process steps that constitute the methods of claims 1-2, 4-10, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 11-19 are rejected for the same reasons given above for claims 1-2, 4-10.

As per claim 20, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Silkaitis and Martucci disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 20, are rejected for the same reasons given above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626